


Exhibit 10.33

 

SEVERANCE AND CONSULTING AGREEMENT
AND GENERAL RELEASE

 

THIS SEVERANCE AND CONSULTING AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made and entered into by and between H&E Equipment Services L.L.C. (“H&E”) and
Robert W. Hepler (“Rob”).

 

RECITALS

 

WHEREAS, Rob’s employment with H&E terminated effective March 1, 2004;

 

WHEREAS, by separate check, H&E has paid Rob for all vacation and paid-time-off
accrued during the period of his employment with H&E;

 

WHEREAS, H&E desires Rob to provide general business consultancy and
administrative services to H&E;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, the parties declare and agree as follows:

 

W I T N E S S E T H:

 

1.             Recitals.  The above Recitals are incorporated herein by
reference.

 

2.             Severance, Consultancy, Restrictive Covenant and Settlement
Payment.  Upon expiration of the revocation period in Paragraph 6 below, H&E
agrees to pay Rob $347,121.84, payable on a bi-weekly basis, commencing March
15, 2004, over the course of a period of twelve (12) months, in exchange for the
promises described below.

 

3.             Consulting Period.  H&E hereby engages Rob for a period of twelve
(12) months commencing March 2, 2004 (the “Consulting Period”), as a consultant
to H&E, and its affiliates and subsidiaries, including but not limited to GNE
Investments, Inc. and Great Northern Equipment, Inc., of all matters directly or
indirectly related to H&E’s business. Rob shall be available to furnish at the
reasonable request of H&E such consulting and administrative services hereunder
as may reasonably be requested by H&E; provided, however, that Rob shall not be
obligated to furnish more than eight (8) hours of consulting services hereunder
during a calendar month during the Consulting Period, except as regards
consulting services necessary in development, preparation for deposition,
deposition, preparation for trial, and trial, of that lawsuit entitled “H&E
Equipment Services L.L.C. v. HEK Platforms & Hoists, Inc.,” pending in the
United States District Court for the Southern District of Georgia, bearing Civil
Action No. CV203-183.

 

4.             Release of H&E.  In consideration of the benefits provided in
this Agreement, Rob releases, holds harmless and forever discharges H&E, any and
all other subsidiary or affiliate companies of H&E, including but not limited to
GNE Investments, Inc. and Great Northern Equipment, Inc., their predecessors,
successors, assigns, transferees, past or present officers, managers, employees,
directors, representatives, agents, partners, members, owners and shareholders,
of and from any and all actions, claims, causes of action, suits, compensation,

 

--------------------------------------------------------------------------------


 

deferred compensation, wages, benefits, vacation, sick or paid-time-off
benefits, debts, contracts, controversies, agreements, promises, rights, damages
or demands which he has, may have or ever will have, whether known or unknown,
suspected or unsuspected, including but not limited to, claims of wrongful
discharge, retaliation, emotional distress, defamation, violations of the Fair
Labor Standards Act, Americans With Disabilities Act, Family Medical Leave Act,
Title VII of the Civil Rights Act, federal and state civil rights laws and any
other laws and regulations relating to employment discrimination, any claim
under other state or federal statutory or common law, any claim arising out of
or in connection with his employment or the termination thereof, and any claim
based on an express or implied contract. Rob expressly waives the benefits of
any rule or law that provides, in sum or substance, that a release does not
extend to claims which the party does not know or suspect to exist in his favor
at the time of executing the release, which if known by him, would have
materially affected his settlement with the other party. Rob expressly waives
and releases all such claims. This release is intended to be comprehensive.

 

5.             Release of Rob.  In consideration of the benefits provided in
this Agreement, H&E releases, holds harmless and forever discharges Rob, his
heirs, successors and assigns, of and from any and all action, claims, causes of
action, suits, debts, contracts, controversies, agreements, promises, rights,
damages or demands which it had may have or ever will have, whether known or
unknown, suspected or unsuspected, including but not limited to, any claim
arising out of or in connection with his employment, and my claim arising out or
in connection with that lawsuit entitled “Sunbelt Rentals, Inc. v. Head &
Engquist Equipment, L.L.C., d/b/a H&E Hi-Lift, Robert Hepler, Douglas Kline, et
al, pending in Mecklenburg County, North Carolina, on the docket in the General
Court of Justice, Superior Court Division. H&E expressly waives the benefits of
any rule or law that provides, in sum or substance, that a release time of
executing the release, which if known by it, would have materially affected its
settlement with the other party. H&E expressly waives and releases all such
claims. This release is intended to be comprehensive.

 

6.             Release of Age Discrimination Claims.  Rob understands that he is
releasing any and all claims or causes of action he has or may have under state
and federal law concerning age discrimination, including but not limited to, the
Age Discrimination in Employment Act of 1967, 29 U.S.C. Section 621 et seq. He
further acknowledges that he has been advised that he should seek the advise of
his own independent attorney. He has been given 21 days in which to review and
consider this Agreement. Should Rob elect to execute this Agreement sooner than
21 days after receiving it, he specifically and voluntarily waives the right to
claim that he has not been allowed by H&E or by any other circumstances to
consider this Agreement for a full 21 days. He has been advised that he has an
additional 7 days after signing this Agreement to change his mind and rescind it
without any penalty to him by giving notice to H&E. This Agreement will not
become effective or enforceable until after this 7 day period has expired.

 

7.             Independent Contractor Status.  Notwithstanding anything herein
to the contrary, Rob shall be an independent contractor and shall not be
considered an employee of H&E during the Consulting Period.

 

2

--------------------------------------------------------------------------------


 

8.             Restrictive Covenants.  For purposes of this Agreement,
“Restrictive Covenants” mean the provisions of this Paragraph 8. It is
stipulated and agreed that H&E is engaged in the business of (i) selling,
renting and servicing equipment for use in the manufacturing, industrial and
construction industries, and (ii) the prevision of related services, together
with any other lines of business in which H&E becomes engaged during the
Consulting Period, being referred to herein as the “Business.” It is further
stipulated and agreed that as a result of Rob’s employment by H&E and continuing
during the Consultancy Period, Rob has had and may have access to valuable,
highly confidential, privileged and proprietary information relating to H&E’s
business, including, without limitation, existing and future equipment
information, customer lists, identities of distributors and distributorships,
sales methods and techniques, cost and costing methods, pricing techniques and
strategies, sales agreements with customers, profits and product line
profitability information, unpublished present and future marketing strategies
and promotional programs, and other information regarded by H&E as proprietary
and confidential (the “Confidential Information”). It is further acknowledged
that unauthorized use or disclosure by Rob of Confidential Information would
seriously damage H&E in its business.

 

In consideration of the provisions of this Paragraph 8 and the payments referred
to in Paragraph 2 hereof, which Rob acknowledges are legally sufficient to
support enforceability by H&E of the Restrictive Covenants, Rob agrees as
follows.

 

8.1           During the Consulting Period and thereafter, Rob will not, without
H&E’s prior written consent, use, divulge, disclose, furnish, or make accessible
to any third person, company, or other entity, any aspect of the Confidential
Information (other than as required in the ordinary discharge of Rob’ s duties
hereunder).

 

8.2           During the Consultancy Period (also referred to as the
“Restrictive Period”), Rob shall not directly or indirectly:

 

(i)            employ, or solicit the employment of, a person who at any time
during the twelve (12) calendar months immediately preceding the date of this
Agreement was employed by H&E;

 

(ii)           provide or solicit the provision of products or services, similar
to those provided by H&E, at the “Designated Branches” (as defined below), to
any person or entity who purchased or leased products or services from H&E at
any time during the twelve (12) calendar months immediately preceding the date
of this Agreement and for or with whom Rob had contact, responsibility or access
to Confidential Information related to such person or entity; provided, however,
the restrictions of this subsection (ii) shall be limited in scope to the
“Territory” (as defined below) and to any office, branch, or other place of
business in which, or in connection with which, Rob has had business contact
with such person or entities during the twelve (12) calendar months immediately
preceding the date of this Agreement;

 

(iii)          interfere or attempt to interfere with the terms or other aspects
of the relationship between H&E and any person or entity from whom H&E has
purchased

 

3

--------------------------------------------------------------------------------


 

equipment, supplies or inventory at any time during the twelve (12) calendar
months immediately preceding the date of this Agreement;

 

(iv)          compete with H&E, its successors and assigns by engaging, either
directly or indirectly, with the Business as conducted at the Designated
Branches or in a business substantially similar to the Business as conducted at
the Designated Branches or in a business substantially similar to the Business
as conducted at the Designated Branches, within the Territory (as defined
below); or

 

(v)           provide information to, solicit or sell for, organize or own any
interest in (either directly or through any parent, affiliate, or subsidiary
corporation, partnership, or other entity), or become employed or engaged by or
act as agent for any person, corporation, or other entity that is directly or
indirectly engaged in a business in the “Territory” (as defined below), which is
substantially similar to the Business as conducted at the Designated Branches or
competitive with H&E’s Business as conducted at the Designated Branches;
provided however, that nothing herein shall preclude Rob from holding not more
than one (1%) percent of the outstanding shares of any publicly held company
which may be so engaged in a trade or business identical or similar to the
Business of H&E.

 

As used herein, the “Territory” means: The geographical area within a fifty (50)
mile radius of any H&E’s branches, including but not limited to Jacksonville,
Florida, in which, or in connection with which, Rob performed or was responsible
for performing services at any tune during the twelve (12) month period
immediately preceding the date of this Agreement (the “Designated Branches”).

 

8.3           In the event of a breach or a threatened breach by Rob of any of
the Restrictive Covenants contained in this Paragraph 8, H&E, in addition to and
not in derogation of any other remedies it may have, shall be entitled to any or
all of the following remedies:

 

8.3.1        It is stipulated that a breach by Rob of the Restrictive Covenants
would cause irreparable damage to H&E; H&E, in addition to any other rights or
remedies which H&E may have, shall be entitled to an injunction restraining Rob
from violating or continuing any violation of such Restrictive Covenants; such
right to obtain injunctive relief may be exercised, at the option of H&E,
concurrently with, prior to, after, or in lieu of, the exercise of any other
rights or remedies which H&E may have as a result of any such breach or
threatened breach;

 

8.3.2        Rob agrees that upon breach of any of the Restrictive Covenants,
H&E shall be entitled to rescind any remaining payments referred to in Paragraph
2 hereof, and to repayment of all profits, royalties, compensation, and/or other
benefits back which Rob directly or indirectly has realized or may realize as a
result of, or in connection with any such breach.

 

8.3.3        Rob agrees that the Restrictive Period shall not include any period
of time in which he is in violation of the Restrictive Covenants.

 

9.             Surrender of Books and Records.  Rob acknowledges that all files,
records, lists, designs, specifications, formulas, books, products, and other
materials owned and used by H&E

 

4

--------------------------------------------------------------------------------


 

in connection with the conduct of its Business shall at all times remain the
property of H&E, and that as of the date of this Agreement, he has or will have
returned and surrendered to H&E all such materials, including but not limited to
credit cards, keys, and access to computerized data.

 

10.          Tax Consequences.  Rob agrees that the tax consequences, if any, of
the payments referred to in Paragraph 2 hereof will be his responsibility, and
any tax liability for such payments shall not be the responsibility of H&E.

 

11.          Governing Law, Mandatory Venue.  This Agreement and the legal
relations between the parties shall be governed by and construed and enforced in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed wholly in the State of Florida, without regard to conflicts
of law principles of any jurisdiction. ANY SUIT OR OTHER PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT SHALL BE INSTITUTED AND MAINTAINED IN THE STATE
OR FEDERAL COURTS SITTING IN EAST BATON ROUGE PARISH, LOUISIANA, ABSENT WRITTEN
CONSENT OF H&E TO THE CONTRARY. ROB EXPRESSLY WAIVES ANY OBJECTIONS TO SUCH
JURISDICTION AND VENUE AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL AND
SUBJECT MATTER JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING.

 

12.          Entire Agreement.  This Agreement is the entire agreement between
the parties hereto with respect to the subject matter hereof and shall not be
amended, altered or modified in any manner whatsoever, except by a written
instrument executed by the parties hereto. This Agreement supersedes all prior
agreements between H&E and Rob with respect to the matters hereof and all prior
agreements shall be void and of no further force or effect as of the date
hereof.

 

13.          Notices.  Any notice contemplated, required, or permitted under
this Agreement shall be sufficient if in writing and shall be deemed given when
delivered personally or mailed by registered or certified mail, return receipt
requested, to the addresses listed below:

 

(a)

 

To H&E:

 

H&E Equipment Services L.L.C.

 

 

 

 

11100 Mead Road, 2nd Floor

 

 

 

 

Post Office Box 40247

 

 

 

 

Baton Rouge, LA 70815/70835

 

 

 

 

Attn:   John M. Engquist

 

 

 

 

 

 

 

with a copy to:

 

Taylor, Porter, Brooks & Phillips L.L.P.

 

 

 

 

451 Florida Street, 8th Floor

 

 

 

 

Post Office Box 2471

 

 

 

 

Baton Rouge, LA 70801/70821

 

 

 

 

Attn:   John Ashley Moore

 

 

 

 

 

(b)

 

To Rob:

 

Robert W. Hepler

 

 

 

 

4548 Ortega Island Drive

 

 

 

 

Jacksonville, FL 32210

 

5

--------------------------------------------------------------------------------


 

or to such subsequent address(es) as the respective parties may hereafter by
written notice designate.

 

14.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.

 

WHEREFORE, the parties acknowledge that each has read and understood the terms
of this Agreement and has freely and voluntarily entered into this Agreement.

 

 

H&E EQUIPMENT SERVICES L.L.C.

 

 

 

 

 

By:

/s/ John M. Engquist

 

 

John M. Engquist, President and
Chief Executive Officer

 

Date: 3/5/04

 

 

 

 

 

/s/ Robert W. Hepler

 

ROBERT W. HEPLER

 

Date: 3/02/04

 

6

--------------------------------------------------------------------------------
